              Case 9:19-cv-81086-DMM Document
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017    1 Entered
                                          CIVIL  COVERon  FLSD Docket 08/01/2019 Page 1 of 34
                                                        SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS UNITED STATES SUGAR CORPORATION                                                          DEFENDANTS
                                                                                                               LIEUTENANT GENERAL TODD T. SEMONITE, in his official capacity as
                                                                                                               Commanding General and Chief of Engineers for the United States Army
                                                                                                               Corps of Engineers; COLONEL ANDREW KELLY, in his official Capacity, et al
    (b) County of Residence of First Listed Plaintiff Hendry County                                            County of Residence of First Listed Defendant Washington, D.C.
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                         THE TRACT OF LAND INVOLVED.
    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
        RICK J. BURGESS, ESQ, GUNSTER, YOAKLEY & STEWART, P.A.
        Las Olas Centre, 450 East Las Olas Boulevard, Suite 1400
        Fort Lauderdale, FL 33301-4206; Telephone: 954-468-1363
(d) Check County Where Action Arose:         MIAMI- DADE      MONROE BROWARD X                       PALM BEACH        MARTIN     ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                          (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                         (For Diversity Cases Only)                                          and One Box for Defendant)
     1   U.S. Government                   3                 Federal Question                                                     PTF          DEF                                           PTF DEF
           Plaintiff                            (U.S. Government Not a Party)                       Citizen of This State           1             1     Incorporated or Principal Place          4      4
                                                                                                                                                        of Business In This State

✔    2   U.S. Government                   4                    Diversity                           Citizen of Another State             2          2   Incorporated and Principal Place          5       5
           Defendant                            (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                    Citizen or Subject of a              3          3   Foreign Nation                            6       6
                                                                                                      Foreign Country
IV. NATURE OF SUIT                     (Place an “X” in One Box Only)                             Click here for: Nature of Suit Code Descriptions
           CONTRACT                                            TORTS                                   FORFEITURE/PENALTY                      BANKRUPTCY                          OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                PERSONAL INJURY                625 Drug Related Seizure               422 Appeal 28 USC 158       375 False Claims Act
    120 Marine                           310 Airplane                   365 Personal Injury -              of Property 21 USC 881             423 Withdrawal              376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product               Product Liability          690 Other                                  28 USC 157                3729 (a))
    140 Negotiable Instrument                 Liability                 367 Health Care/                                                                                  400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &               Pharmaceutical                                                      PROPERTY RIGHTS           410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                   820 Copyrights              430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’             Product Liability                                                 830 Patent                  450 Commerce
    152 Recovery of Defaulted                 Liability                 368 Asbestos Personal                                                 835 Patent – Abbreviated    460 Deportation
                                                                                                                                              New Drug Application
        Student Loans                    340 Marine                         Injury Product                                                    840 Trademark               470 Racketeer Influenced and
        (Excl. Veterans)                 345 Marine Product                 Liability                           LABOR                           SOCIAL SECURITY           Corrupt Organizations
    153 Recovery of Overpayment               Liability                PERSONAL PROPERTY               710 Fair Labor Standards               861 HIA (1395ff)            480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle              370 Other Fraud                    Act                                862 Black Lung (923)        490 Cable/Sat TV
    160 Stockholders’ Suits              355 Motor Vehicle              371 Truth in Lending           720 Labor/Mgmt. Relations              863 DIWC/DIWW (405(g))      850 Securities/Commodities/
    190 Other Contract                       Product Liability          380 Other Personal             740 Railway Labor Act                  864 SSID Title XVI          Exchange
    195 Contract Product Liability       360 Other Personal                 Property Damage            751 Family and Medical                 865 RSI (405(g))            890 Other Statutory Actions
    196 Franchise                            Injury                     385 Property Damage                Leave Act                                                      891 Agricultural Acts
                                         362 Personal Injury -              Product Liability          790 Other Labor Litigation                                       ✘ 893 Environmental Matters
                                             Med. Malpractice                                          791 Empl. Ret. Inc.                                                895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS               PRISONER PETITIONS                  Security Act                        FEDERAL TAX SUITS          Act
     210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                                                       870 Taxes (U.S. Plaintiff   896 Arbitration
     220 Foreclosure                     441 Voting                      463 Alien Detainee                                                       or Defendant)           899 Administrative Procedure
     230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                871 IRS—Third Party 26      Act/Review or Appeal of
                                                                         Sentence                                                             USC 7609
     240 Torts to Land                   443 Housing/                       Other:                                                                                               Agency Decision
                                         Accommodations
     245 Tort Product Liability          445 Amer. w/Disabilities -      530 General                       IMMIGRATION                                                           950 Constitutionality of State
                                                                                                                                                                                 Statutes
     290 All Other Real Property             Employment                  535 Death Penalty             462 Naturalization Application
                                         446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration
                                             Other                       550 Civil Rights                  Actions
                                         448 Education                   555 Prison Condition
                                                                         560 Civil Detainee –
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
                                                                                            Transferred from           6 Multidistrict
✔ 1 Proceeding
    Original               2 Removed         3 Re-filed          4 Reinstated           5                                                      7 Appeal to               8 Multidistrict
                             from State        (See VI             or                       another district           Litigation
                                                                                                                                                 District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                             Appellate Court
                             Court             below)              Reopened                 (specify)                  Transfer
                                                                                                                                                 from Magistrate           – Direct
                                                                                                                                                 Judgment                  File

VI. RELATED/                               (See instructions): a) Re-filed Case YES ✔ NO       b) Related Cases ✔ YES   NO
RE-FILED CASE(S)                                           JUDGE: Judge Donald M. Middlebrooks                   DOCKET NUMBER: 2:19-cv-14199-DMM
                                           Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION NEPA 42 U.S.C. § 4321 et seq.; APA 5 U.S.C. § 706
                                           LENGTH OF TRIAL via                   days estimated (for both sides to try entire case)
VIII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION
                                                                                                       DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                                UNDER F.R.C.P. 23
                                                                                                                                                  JURY DEMAND:                      Yes     ✔ No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                           SIGNATURE OF ATTORNEY OF RECORD
         August 1, 2019                                                                                                            T3JDL+#VSHFTT
FOR OFFICE USE ONLY
RECEIPT #                              AMOUNT                    IFP                     JUDGE                                       MAG JUDGE
          Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 2 of 34
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                               Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the
official, giving both name and title.
       (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
        (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment,
noting in this section “(see attachment)”.
 II.    Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in
one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked. Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4
is checked, the citizenship of the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.
IV.      Nature of Suit. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature
of suit code that is most applicable. Click here for: Nature of Suit Code Descriptions.
V.      Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.
Refiled (3) Attach copy of Order for Dismissal of Previous case. Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI.    Related/Refiled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. Insert the docket numbers and the
corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553
                           Brief Description: Unauthorized reception of cable service
VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


Date and Attorney Signature. Date and sign the civil cover sheet.
    Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 3 of 34

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


      UNITED STATES SUGAR CORPORATION                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
           LIEUTENANT GENERAL TODD T.                               )
          SEMONITE, in his official capacity as                     )
           Commanding General and Chief of                          )
        Engineers for the United States Army, et al.                )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           LIEUTENANT GENERAL TODD T. SEMONITE
                                           U.S. Army Corps of Engineers
                                           441 G Street NW
                                           Washington, DC 20314-1000



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: RICK J. BURGESS, ESQ.
                                           GUNSTER, YOAKLEY & STEWART, P.A.
                                           Las Olas Centre
                                           450 East Las Olas Boulevard, Suite 1400
                                           Fort Lauderdale, FL 33301-4206
                                           rburgess@gunster.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
     Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 4 of 34

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
    Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 5 of 34

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


      UNITED STATES SUGAR CORPORATION                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
           LIEUTENANT GENERAL TODD T.                               )
          SEMONITE, in his official capacity as                     )
           Commanding General and Chief of                          )
        Engineers for the United States Army, et al.                )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           COLONEL ANDREW KELLY
                                           U.S. Army Corps of Engineers
                                           701 San Marco Boulevard
                                           Jacksonville, FL 32207



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: RICK J. BURGESS, ESQ.
                                           GUNSTER, YOAKLEY & STEWART, P.A.
                                           Las Olas Centre
                                           450 East Las Olas Boulevard, Suite 1400
                                           Fort Lauderdale, FL 33301-4206
                                           rburgess@gunster.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
     Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 6 of 34

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
    Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 7 of 34

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


      UNITED STATES SUGAR CORPORATION                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
           LIEUTENANT GENERAL TODD T.                               )
          SEMONITE, in his official capacity as                     )
           Commanding General and Chief of                          )
        Engineers for the United States Army, et al.                )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           U.S. Army Corps of Engineers
                                           441 G Street NW
                                           Washington, DC 20314-1000




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: RICK J. BURGESS, ESQ.
                                           GUNSTER, YOAKLEY & STEWART, P.A.
                                           Las Olas Centre
                                           450 East Las Olas Boulevard, Suite 1400
                                           Fort Lauderdale, FL 33301-4206
                                           rburgess@gunster.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
     Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 8 of 34

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 9 of 34




                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA


UNITED STATES SUGAR CORPORATION,

      Plaintiff,

-v-                                                               Civil Action No.

LIEUTENANT GENERAL TODD T.
SEMONITE, in his official capacity as
Commanding General and Chief of
Engineers for the United States Army
Corps of Engineers;
COLONEL ANDREW KELLY, in his official
capacity as Commanding District Engineer for
the United States Army Corps of Engineers,
Jacksonville District; and
UNITED STATES ARMY CORPS OF
ENGINEERS,

   Defendants.
______________________________________/

                                              COMPLAINT

                                            INTRODUCTION

              1.     Plaintiff, United States Sugar Corporation (“USSC”), sues Defendants seeking

      declaratory and injunctive relief and challenging the U.S. Army Corps of Engineers’ (“Corps”)

      unreasonable actions in lowering the water level in Lake Okeechobee (the “Lake”) without

      analyzing the significant effects on the quality of the human environment.

              2.     This action challenges the Corps’ decisions to release water from Lake

      Okeechobee at low Lake levels, contrary to the normal range of operations in the Lake

      Okeechobee Regulation Schedule 2008 (“2008 Regulation Schedule”), and as summarized by the

      Corps in its two Memoranda for the Record (“MFR”) issued by the United States Army Corps of




                                                      1
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 10 of 34




   Engineers, Jacksonville District, declaring its intent to release Lake water during low Lake

   levels.

             3.     The Corps is charged with managing the level in the Lake for the benefit of all of

   south Florida.    The Lake level is integral to the health of the south Florida ecosystem and the

   water supply for the six million Floridians living and working south of the Lake, and is also

   integral to USSC’s business.

             4.     Wellfields for numerous municipalities along the lower east coast of Florida,

   including those located in Miami-Dade County, Broward County and Palm Beach County,

   depend on water from the Lake so they can provide water to residents and businesses, and the

   canals filled by the Lake provide water to hundreds of thousands of acres of farmland across

   south Florida.

             5.     The Corps controls the Lake through a regulation schedule. The current Lake

   regulation schedule is known as the 2008 Regulation Schedule. This is the latest in a long series

   of Regulation Schedules the Corps has developed and used over the last 75 years to guide the

   decision making regarding releasing water from the Lake.

             6.     The 2008 Regulation Schedule was finalized after the issuance of the 2007 Final

   Supplemental Environmental Impact Statement (“2007 EIS”). The 2008 Regulation Schedule

   was an interim schedule and was supposed to be in place for only three years. Twelve years

   later, this interim schedule remains in place, relying on data and science generated in 2007 and

   before.

             7.     The 2008 Regulation Schedule, among other things, constrains the Corps’

   decisions to release water from the Lake. The 2008 Regulation Schedule contains high and low




                                                    2
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 11 of 34




   lake levels, and regulates the Corps’ decision-making at each of these levels to balance the water

   needs of south Florida.

          8.      The 2008 Regulation Schedule establishes the ideal water levels for the Lake at

   between 12.5 feet and 15.5 feet. This range is considered ideal because it balances the various

   water needs of south Florida and the Lake.

          9.      The Lake’s levels rise and fall based on climate conditions, such as rain, and man-

   made water releases by the Corps.

          10.     The Lake level is currently in the Water Shortage Band and is presently at 11.65

   feet, which is below the ideal water levels fixed in the 2008 Regulation Schedule.1 Despite this,

   and contrary to the 2008 Regulation Schedule, the Corps since November 2018 has been

   releasing unprecedented amounts of water from the Lake, driving the Lake to extreme low levels

   and man-made drought.

          11.     Before the Corps’ unprecedented release of water from the Lake, the Corps

   should have prepared a new or supplemental Environmental Impact Statement (“EIS”) to update

   the 2008 Regulation Schedule and analyze the full effects that the Corps’ unprecedented release

   of water would have on south Florida. The Corps did not undertake an new or supplemental EIS

   prior to these releases of water.

          12.     By releasing water since November 2018 resulting in the Lake at the low level of

   11.65 feet without preparing an EIS and analyzing the full effects of that release of water, the




   1
    The Water Shortage Band is the lowest portion of the 2008 Regulation Schedule. Lake stages
   enter this band between 13.0 and 10.5 feet, depending upon the time of year. Depiction of the
   Water Shortage Band is found in Exhibit A and further described in the Water Control Plan for
   Lake Okeechobee and Everglades Agricultural Area, dated March 2008 at Section 7-08. The low
   Lake level is depicted with a blue line in Exhibit B.

                                                   3
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 12 of 34




   Corps has violated the National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321 et seq.,

   and the Administrative Procedure Act (“APA”), 5 U.S.C. § 551 et seq.

           13.     The Corps’ draining of the Lake below the Water Shortage Band and the resulting

   man-made drought has “significantly” and adversely affected the quality of the human

   environment and will continue to do so. These harmful effects include:

                       a. a significant impact on public health and safety including negative effects

   on navigation and hurricane evacuation routes and safety threats to boaters getting stranded in a

   low Lake,

                       b. a threat of peat fires and saltwater intrusion from a low Lake as a result of

   the unique characteristics of the geographic area,

                       c. highly controversial effects, including wasting water, as evidenced by the

   many public comments the Corps received in public workshops requesting they not lower the

   Lake,

                       d. uncertain, unique, and unknown risks arising from not knowing how low

   the Lake level will fall,

                       e. setting a harmful precedent of the Corps operating outside of the 2008

   Regulation Schedule for months at a time,

                       f. the effects on cultural and historic resources were not analyzed,

                       g. the adverse impacts on threatened and endangered species in that the

   endangered Everglade snail kite, for which the Lake is its critical habitat, and nesting has been

   virtually eliminated on the Lake this year, unlike last year where the Everglade snail kite nested

   approximately 161 times when water levels were in the normal range, and




                                                    4
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 13 of 34




                         h. jeopardizing state law environmental protections because the Corps

   actions could trigger a violation of the State’s law (Lake minimum flows and levels (“MFL”)) on

   how low the Lake can go if the Lake remains below 11 feet for more than 80 days.

           14.        By draining the Lake in violation of the 2008 Regulation Schedule, the Corps has,

   in effect, impermissibly created and implemented a new and rogue Lake regulation schedule,

   without preparing a new EIS, which is required to provide a robust analysis of the effects of the

   Corps’ actions.

                                                 PARTIES

           15.        Plaintiff, USSC, owns and farms approximately 245,000 acres of farm lands in

   Glades, Hendry, Palm Beach and Martin counties. USSC grows sugarcane, oranges, sweet corn,

   and winter vegetables, relying on Lake Okeechobee to grow its crops. Dependent on weather

   and growing conditions, USSC produces over 8 million tons of sugarcane each year, providing

   approximately 10 percent of all sugar produced in America. USSC is one of Florida’s major

   producers of sugar, oranges and orange juice products, providing 250 million glasses of premium

   orange juice each year, making it one of the largest suppliers of orange juice nationwide. Sugar

   produced by USSC is used by food manufacturers in the United States to make bread, canned

   fruits and vegetables, juices, beverages, and ice cream, to name a few.

           16.        Like other farmers in Florida, USSC must water its crops. To do this, USSC must

   obtain permits authorizing its use of water which are issued only after the issuing agency – the

   South Florida Water Management District (“SFWMD”) – is satisfied that use of such water is

   reasonable-beneficial, does not interfere with the rights of any existing legal users, and is in the

   public interest.




                                                      5
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 14 of 34




            17.   Droughts and antecedent low Lake level conditions adversely affect USSC’s

   ability to deliver water to its crops. For example, when the Lake is at low levels, below 10.5

   feet, USSC must rely on the SFWMD to deliver water from the Lake through the SFWMD’s

   voluntary installation of portable forward pumps, because the normal gravity-driven deliveries

   are no longer sufficient. When relying on these portable forward pumps, water deliveries to

   USSC crops are limited and at some point, even these pumps will no longer be capable of

   delivering water.

            18.   At these extreme low Lake levels, permanent environmental damage is risked

   through soil loss and uncontrollable wildfires. Under drought conditions, soil and organic matter

   oxidizes resulting in soil subsidence. The threat of wildfire is usually managed through available

   Lake water as the means to extinguish a fire. However, with low Lake levels and the inability to

   deliver water to the farm fields, the threat of an uncontrolled wildfire on USSC’s lands increases.

   These potential environmental harms affect USSC as a landowner and nearby landowners.

            19.   Because of the Corps’ wasteful release of freshwater, USSC has had difficulty

   delivering irrigation water to crops in the southern part of the EAA and in the vicinity of the L-8

   canal.

            20.   USSC is adversely affected and damaged by the Corps’ failure to comply with the

   APA and NEPA in lowering Lake Okeechobee outside of the 2008 Regulation Schedule.

            21.   USSC also has a procedural interest in the Corps complying with its legal

   obligations under NEPA and the APA and suffers injury when the Corps fails to do so. As a

   result, USSC has suffered an injury in fact.




                                                   6
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 15 of 34




          22.     Defendant, Lieutenant General Todd T. Semonite, is the Commanding General

   and Chief of Engineers for the United States Army Corps of Engineers (“Commanding General”

   or “Chief”). Lieutenant General Todd T. Semonite is sued in his official capacity.

          23.     Defendant, Colonel Andrew Kelly, is the Commanding District Engineer for the

   United States Army Corps of Engineers, Jacksonville District (“District Engineer”) and is in

   charge of the United States Army Corps of Engineers, Jacksonville District (“Jacksonville

   District”) office in Jacksonville, Florida and is designated to act for the Secretary of the Army.

   Colonel Andrew Kelly is sued in his official capacity.

          24.     Defendant, the Corps, is a federal agency under the United States Department of

   Defense. The Corps carries out projects that provide coastal protection, flood protection,

   hydropower, navigable waters and ports, recreational opportunities, and water supply. The

   Jacksonville District is a civil works district in the Corps. The Jacksonville District manages

   projects associated with Lake Okeechobee and Everglades watersheds on behalf of the Corps.

                                   JURISDICTION AND VENUE

          25.     This action arises under NEPA, 42 U.S.C. § 4321 et seq., and the APA, 5 U.S.C.

   §§ 701-706.

          26.     This Court has subject matter jurisdiction pursuant to 5 U.S.C. §§ 701-706 (APA

   judicial review provisions) to determine whether Defendants acted arbitrarily, capriciously, with

   an abuse of discretion, and otherwise not in accordance with law; 28 U.S.C. § 1331 (federal

   question) because this action arises under the laws of the United States; and 28 U.S.C. § 1361

   (action in the nature of mandamus to compel an officer or employee of the United States or

   agency thereof to perform a duty owed to Plaintiff).




                                                   7
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 16 of 34




          27.       Relief is appropriate pursuant to 28 U.S.C. § 2201 and 28 U.S.C. § 2202

   (Declaratory Judgment Act); 5 U.S.C. § 701 et seq. (APA); and 42 U.S.C. 4321 (NEPA).

          28.       Declaratory relief is appropriate under 5 U.S.C. § 706, and 28 U.S.C. §§ 2201(a)

   and 2202 because an actual controversy, within the meaning of the Declaratory Judgment Act,

   exists between Plaintiff and Defendants.

          29.       Injunctive relief is appropriate under 5 U.S.C. § 706, 16 U.S.C. § 1540, and 28

   U.S.C. § 2202.

          30.       Venue lies in this judicial district by virtue of 16 U.S.C. § 1540(g)(3)(A)

   (allowing “any person” to commence a civil suit on his own behalf) and 28 U.S.C. § 1391

   because all or a substantial part of the events or omissions giving rise to the claims set forth in

   this Complaint occurred within this judicial district, and Defendants, having authority over the

   actions or inactions alleged, are located in this judicial district. The Corps maintains a district

   office in this judicial district. Finally, USSC’s substantial farming operations occur in Palm

   Beach County, which lies within this judicial district.

          31.       The federal government has waived sovereign immunity in this action pursuant to

   16 U.S.C. § 1540(g) and 5 U.S.C. § 702.

          32.       USSC has exhausted all administrative remedies available to it as required by the

   APA and Declaratory Judgment Act.

          33.       All conditions precedent, if any, have been satisfied, waived, or are futile.

          34.       The Corps’ decision and action in routine and ongoing releases of water to lower

   the water level of Lake Okeechobee is a final agency action reviewable under the APA.

                        STATUTORY AND REGULATORY FRAMEWORK

                                      Administrative Procedure Act



                                                      8
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 17 of 34




             35.   Judicial review of federal agency action is governed by the APA, 5 U.S.C. §§

   701-706 et seq. The APA confers a right of judicial review on any person that is adversely

   affected by agency action. 5 U.S.C. § 702.

             36.   Under the APA, the reviewing court “shall … hold unlawful and set aside agency

   action, findings, or conclusions found to be … arbitrary, capricious, an abuse of discretion, or

   otherwise not in accordance with the law” or “without observance of procedure required by

   law.” 5 U.S.C. § 706(2)(A) and (D).

             37.   When the action of a federal agency, here, the Corps, is the consummation of that

   agency’s decision-making process and determines rights or obligations, the action is

   challengeable under the APA.

                                  National Environmental Policy Act

             38.   NEPA is a procedural statute that does not dictate an outcome but requires federal

   agencies, like the Corps, to analyze and examine the environmental impacts of its actions by

   identifying and fully evaluating all environmental, social and economic effects of a proposed

   action.

             39.   The purpose of NEPA is “[t]o declare a national policy which will encourage

   productive and enjoyable harmony between man and his environment; to promote efforts which

   will prevent or eliminate damage to the environment and biosphere and stimulate the health and

   welfare of man; to enrich the understanding of the ecological systems and natural resources

   important to the Nation; and to establish a Council on Environmental Quality.” 42 U.S.C. §

   4321.




                                                   9
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 18 of 34




          40.     Congress created the Council on Environmental Quality (“CEQ”) to implement

   NEPA and promulgate regulations applicable to federal agencies to assist federal agencies in

   complying with NEPA. 42 U.S.C. § 4342; 40 C.F.R. § 1500 et. seq.

          41.     Under NEPA, a federal agency must undertake and complete a new EIS prior to

   taking any major federal action and must undertake a supplemental EIS where: (i) the agency

   makes substantial changes in the proposed action that are relevant to environmental concerns; or

   (ii) there are significant new circumstances or information relevant to environmental concerns

   and bearing on the proposed action or its impacts.

          42.     The Corps’ decision to routinely and on a continuous basis drain water from the

   Lake is a major federal action requiring a new EIS or a supplemental EIS, particularly where

   new circumstances and information concerning the Lake and operational effects have arisen

   since the now outdated data reviewed in the 2007 EIS.

          43.     Under the Corps’ civil works NEPA regulations, the Corps is required to prepare

   an EIS when the Corps proposes major changes in the operation and/or maintenance of

   completed projects. The Corps’ actions here constitute a major change in the operation or

   maintenance of the Lake because the Corps is releasing water from the Lake when the 2008

   Regulation Schedule requires that the Corps retain water in the Lake for conservation.

          44.     These regulations help ensure that the Corps complies with NEPA.

          45.     Under NEPA and CEQ regulations, in undertaking an EIS, the Corps would be

   required to thoroughly examine the direct, indirect, and cumulative environmental and social

   impacts, and explore and evaluate a range of reasonable alternatives that meet the basic purpose

   of the federal agency’s action. Here, by failing to undertake a new EIS or supplemental EIS the

   Corps failed to conduct this necessary due diligence.



                                                  10
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 19 of 34




           46.      NEPA requires the Corps to comply with its procedures in good faith and to fully

   and fairly analyze all of the effects of the proposed action and the alternatives to a proposed

   action which may avoid or minimize the adverse effects. Here, the Corps failed to do this.

   Instead, in violation of its obligations under NEPA, the APA and CEQ regulations, the Corps

   announced its decision to release from the Lake unprecedented amounts of water on an ongoing

   basis without public input, without discussion of alternatives and with, at most, a cursory review

   of the effects of its action.

           47.      NEPA requires the Corps to take a “hard look” at the environmental effects of its

   actions, even after an original EIS has received initial approval. Although the 2008 Regulation

   Schedule received initial approval, the Corps is required but has failed to take a “hard look” at its

   2018 and 2019 actions that are inconsistent with the 2008 Regulation Schedule.

           48.      In the 2007 EIS, the Corps did not take a “hard look” at the effect of ongoing

   releases of water at low Lake levels during the dry season. Therefore, the Corps’ cannot rely on

   the 2007 EIS or 2008 Regulation Schedule for this purpose, particularly where so doing ignores a

   decade of additional data.

                                    BACKGROUND FACTS

                 A. The Corps Has Aggressively Lowered Lake Okeechobee Beyond its 2008
                    Regulation Schedule Due to Political Pressure in Violation of NEPA and the
                    APA.

           49.      The Corps controls the gates and structures that release water from the Lake along

   the east to the St. Lucie River, and to the west into the Caloosahatchee River. The Corps may

   also release water to the south to the Everglades Agricultural Area (“EAA”), towards the

   Everglades and towards the lower east coast for use by urban water supply users in Miami-Dade,




                                                    11
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 20 of 34




   Broward and Palm Beach Counties. Attached as Exhibit C is map depicting the Lake and these

   outflow points.

          50.    At low Lake levels (below 13 feet, depending on the time of year), the 2008

   Regulation Schedule instructs the Corps to hold water in the Lake for conservation purposes,

   allowing only limited releases under very specific circumstances. In violation of the 2008

   Regulation Schedule, the Corps released water from the Lake when it should have been

   conserving the water.

          51.    Releasing Lake water unnecessarily wastes South Florida’s water resources by

   draining the Lake, without proper authority, at a time when conserving water is not only prudent,

   but mandated by the 2008 Regulation Schedule. The Corps’ actions are squandering freshwater

   to tide with an already low Lake and essentially risking a “Corps-induced” or “man-made”

   drought.

          52.    Droughts are dangerous to people and the environment. The Lake is the key to

   providing for South Florida’s water needs.

          53.    The Corps, under the direction of the 2008 Regulation Schedule, is obligated to

   manage the Lake to provide some resiliency against natural droughts. By failing to manage the

   Lake through, among other actions, wasteful draining of the Lake, the Corps has violated the

   2008 Regulation Schedule and jeopardized the resiliency and impacts water supply interests for

   millions in South Florida including agricultural, recreational, navigational and urban

   stakeholders in South Florida. This waste of water harmed and continues to harm public health

   and safety by impeding navigation in the Lake and adversely affecting fishing and nesting birds

   in the Lake and throughout South Florida and has increased the risk of dangerous and

   uncontrollable peat fires south of Lake Okeechobee. Urban water supply is also at risk because



                                                  12
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 21 of 34




   the supply source of thousands of water users in South Florida can become contaminated with

   salt water when there is a lack of Lake water to recharge these drinking water sources.

          54.     At a minimum, before opening up the proverbial, and literal, “gates” to release

   this water, the Corps was required to have fully analyzed the effects of its release decisions so

   that the Corps and all of South Florida could understand the expected impacts. This did not

   occur – the law mandates that it should have.

          55.     When the Corps adopted the 2008 Regulation Schedule, it prepared the 2007 EIS.

   See Lake Okeechobee Regulation Schedule, Final Supplemental Environmental Impact

   Statement Including Appendices A through G, November 2007 (referred to herein as the “2007

   EIS”). An EIS is required by law for any federal “major” agency action that can “significantly

   affect the human environment”. Managing lake levels in the Lake is a major federal action that

   significantly affects the human environment. NEPA applies to federal actions that are not

   ministerial or non-discretionary.

          56.     The 2007 EIS considered only three years of effects on the large number of urban,

   agricultural, navigational, Tribal, governmental, and environmental stakeholders affected, and

   the potential effects to water resources, and threatened and endangered species and wildlife

   resources, all with some stake or interest in the Lake. The 2008 Regulation Schedule has been in

   place for approximately twelve years.

          57.     The Corps’ current water releases, beyond the levels mandated in the 2008

   Regulation Schedule, are a major federal action for which an EIS is needed. Both the context –

   affecting millions of South Floridians’ water supply - and the intensity – dumping huge amounts

   of water from the Lake – warrant a “hard look” at their effects.




                                                   13
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 22 of 34




          58.     Due to the length of time that has passed since the original 2007 EIS and the

   Corps’ changed operations, a new EIS for the Lake is needed to properly assess the effects of the

   Corps’ operations on the human environment.

          59.     Hurricane Irma in 2017 and the rainfall events in the summers of 2016 and 2018

   were extreme weather events resulting in high volume harmful discharges to the estuaries. These

   discharges were consistent with the 2008 Regulation Schedule.

          60.     After such discharges, several environmental groups and Congressman Brian

   Mast, have publicly urged the Corps to lower Lake Okeechobee to 10.5 feet (much lower than

   the desired 12.5 to 15.5 foot ecological envelope) in the dry season.

          61.     In bowing to this political pressure, the Corps in November 2018 began an

   extreme and long-term operation dramatically lowering Lake Okeechobee water levels by

   wasting freshwater resources and discharging to estuaries under so-called additional operational

   flexibility. The Corps did not provide the public with any public notice or comment period, nor

   did it provide a range of alternatives it analyzed, nor did it provide what the expected outcome or

   Lake level would be.

          62.     The Corps’ action to lower the Lake is final agency action subject to APA review.

   Here, the Corps’ actions are the culmination of the Corps decision-making and adversely impact

   USSC’s rights and obligations.

          63.     The Corps documented the consummation of its decision-making process in its

   MFRs. The decision to wastefully discharge water outside of the 2008 Regulation Schedule

   makes it no longer physically available for permitted, legal users and threatens users’ ability to

   protect themselves from harmful environmental effects, including, but not limited to, soil loss,

   wildfires and saltwater intrusion.



                                                   14
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 23 of 34




          64.     The Corps’ water discharges from the Lake are not authorized in the 2008

   Regulation Schedule.

          65.     No modeling or an analysis of the effects of these extreme dry season discharges

   was done. See Section 7-16 of the Water Control Plan for Lake Okeechobee and Everglades

   Agricultural Area, dated March 2008. Therefore, the investigation of the effects that is required

   by NEPA has not been done.

          66.     In 2007, the U.S. Fish and Wildlife Service also raised concerns about the Corps’

   undertaking these open-ended, unstudied water discharges in its Fish and Wildlife Coordination

   Act Report for the 2008 Regulation Schedule.

          67.     For over seven months, the Corps operated the Lake discharging water when the

   2008 Regulation Schedule and the analysis in the 2007 EIS state that water should have been

   conserved in the Lake.

          68.     Since November 2018, Corps’ discharges have been responsible for lowering the

   Lake elevation by a foot more than the 2008 Regulation Schedule otherwise provided. This

   amount is equivalent to almost 400,000 acre-feet, and is more water than is contained in any of

   the reservoirs used or planned for Everglades restoration.

          69.     The Corps attempted to apply NEPA to its decision to use additional operational

   flexibility in an MFR, with the subject, “Lake Okeechobee Regulation Schedule Additional

   Operational Flexibility Justification and National Environmental Policy Act Coverage

   Determination” (“October MFR”). The October MFR, the 2018 Operational Strategy, and the

   Water Control Plan for Lake Okeechobee and Everglades Agricultural Area, dated March 2008

   are attached as Composite Exhibit D. This decision began what has now turned into months of




                                                   15
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 24 of 34




   operations outside of the 2008 Regulation Schedule, driving the Lake level down without study

   or a clear end goal.

           70.     The October MFR stated that releases would stop when cumulative releases were

   over 164,600 acre-feet over the normal 2008 Regulation Schedule Part D. But once the Corps hit

   that cumulative release level, instead of stopping making releases, the Corps in a piecemeal

   decision, decided to continue operating outside of the 2008 Regulation Schedule, as documented

   in the February 2019 MFR. On February 22, 2019, the Corps issued its decision to continue

   using additional operational flexibility in an MFR with the subject, “Lake Okeechobee

   Regulation Schedule Additional Operational Flexibility Justification and National Environmental

   Policy Act Coverage Determination” (“February MFR”).            The February MFR and 2019

   Operational Strategy are attached as Composite Exhibit E. This time there was no such release

   calculation to place an end goal on the current operations.

           71.     In its self-serving, conclusory MFRs, the Corps decided without any public input

   that it had NEPA “coverage.” Admitting these actions needed to comply with NEPA, the Corps

   attempted to declare it had “coverage” under the almost 12-year old 2007 EIS. This conclusion

   flouts the law by ignoring the changes in operations and the changes in circumstances that have

   occurred since the 2007 EIS was prepared more than a decade ago.

           72.     The way the Corps has been using additional operational flexibility since 2018 is

   far beyond the expectations that it would be infrequent. Indeed, it has lasted over seven months,

   the effects of its actions have never been studied, not even in the old 2007 EIS. These water

   releases amount to the Corps self-selecting a new alternative Lake schedule, without public input

   or scientific analysis.




                                                   16
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 25 of 34




          73.        The Lake is nearly four feet lower than it was when the October MFR was issued,

   wasting freshwater resources without analyzing the risk or engaging public stakeholders.

                B. The Corps’ Unanalyzed, Extreme Actions Have Had Significant Adverse
                   Effects on the Quality of the Human Environment Requiring an EIS

          74.        The current Lake stage of 11.65 feet is low for this time of year, and below the

   Lake’s ideal water levels, which varies seasonally from 12.5 – 15.5 feet. The Corps’ action to

   purposefully draw down the Lake more than a foot below the desired level and release almost

   400,000 acre-feet of freshwater constitutes a “major federal action” significantly affecting the

   quality of the human environment, for which an EIS was needed.

          75.        Prior to reaching the current Lake stage of 11.65, the Lake stage had entered a

   part of the 2008 Regulation Schedule, called the Beneficial Use Band, which required the Corps

   to conserve water in the Lake and limit discharges, which the Corps did not do. As a result, the

   Lake stage has entered the Water Shortage Band. If rainfall falls short, the entire south Florida

   region will be condemned to catastrophic, harmful impacts from the Corps’ man-made and

   unauthorized drought.

          76.        The Corps has not examined whether lowering Lake Okeechobee below levels

   provided for in 2008 Regulation Schedule will have a significant impact on the quality of the

   human environment as it is required to do. The MFRs referenced above did not undertake the in-

   depth analysis.

          77.        NEPA requires analysis of both context and intensity of an action in determining

   whether it “significantly” affects the quality of the human environment.

          78.        The Corps’ actions of draining the Lake beyond the 2008 Regulation Schedule

   gives rise to both elements of context and intensity, based on the enormous impact the Lake has




                                                    17
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 26 of 34




   on the south Florida environment and economy and the intensity of the effects of the Corps’

   decisions impacting the environment.

           79.     In violation of NEPA, the Corps has not analyzed both context and intensity of its

   actions in draining the Lake beyond the 2008 Regulation Schedule.

           80.     Lake Okeechobee water levels affect the five counties that border the Lake, as

   well as all the areas in south and central Florida affected by the Central and Southern Florida

   Project (C&SF Project). Lake levels have both short and long term effects on the environment

   and economy, including low Lake level impacts to water supply for millions of Floridians, water

   supply for permitted users, fishing, ecotourism, and navigation on the Lake. Lasting effects from

   the increased risk of saltwater intrusion from lack of water to recharge aquifers and risk of peat

   fires in both the EAA and the natural parts of the system may occur at such low Lake levels.

           81.     NEPA requires the Corps to consider the impacts of the draining of the Lake, both

   beneficial and adverse. The Corps has violated NEPA by failing to do so, particularly where the

   Corps has not adequately considered potential for permanent adverse impacts from saltwater

   intrusion, peat loss and fires.

           82.     Purposefully draining the Lake in the dry season has devastating impacts on

   public health and safety, for example, the low Lake has already adversely impacted navigation

   on the Lake to the point of putting boaters’ safety and lives at risk from running aground. Public

   water supply is also at risk from wasting available recharge water.

           83.     Impacts to the area are magnified by the unique characteristics of geographic area,

   particularly, given the large scale of the Lake, lowering it even a few inches, just for the sake of

   lowering the Lake, means wasting vast quantities of freshwater that are needed to sustain water

   users and the ecology of the Lake.



                                                   18
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 27 of 34




           84.     The effects of Corps’ actions are highly controversial. Those pushing for a lower

   Lake in the dry season believe it will help stop discharges to the estuaries. In fact, the opposite is

   true, the Corps driving the Lake into the water shortage band results in more discharges than

   called for in the 2008 Regulation Schedule. Each time the Corps revises the Lake schedule,

   hundreds or even thousands of comments are received from the public, with input on the effects

   of Lake operations. Taking extreme action to drain the Lake in the dry season is highly

   controversial because despite assurances that rain will come, the weather is uncertain, and the

   Corps is risking permanent, harmful environmental effects.

           85.     Uncertainty in weather prediction generates enormous risk to the environmental

   resources. In essence, the Corps is relying on a wet rainy season to raise Lake levels back up,

   after its extreme lowering of the Lake. The Corps has failed to analyze the effects of its actions

   if the rainy season is not as wet as it hopes.

           86.     The Corps’ operations outside the 2008 Regulation Schedule without a new EIS

   sets an alarming precedent that the Corps can supplant the 2008 Regulation Schedule and replace

   it with a new alternative that the Corps formulated on its own, without robust analysis and public

   input through an EIS.

           87.     The October MFR led the public to believe there was an end point to the Corps’

   actions, once it cumulatively released 164,600 acre-feet of water. However, immediately after

   reaching this amount of water, the Corps issued the February MFR, continuing the operations,

   having an open ended, unstudied, significant effect.

           88.     The Corps has not assessed the effects on cultural and historic resources.

           89.     The Corps has also not assessed impacts to endangered and threatened species.

   There has been virtually no endangered snail kite nesting on the Lake in 2019 – showing the



                                                    19
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 28 of 34




   adverse species impact that the Corps purposefully driving the Lake lower has resulted in

   dramatically increased risk of water shortage and associated adverse consequences. A new EIS

   and consultation with the U.S. Fish and Wildlife Service on these Lake lowering actions is

   required prior to making this discharges and lowering the Lake into the Water Shortage Band.

          90.      The Corps’ actions threaten a purposeful violation of state environmental

   protection law, particularly those laws in Chapter 373, Florida Statutes for protecting water

   resources. The Corps’ actions driving the Lake are so extreme, they risk water shortage and

   violating state law by triggering a Lake Okeechobee Minimum Flows and Levels (MFL)

   violation by driving Lake levels below 11 feet for more than 80 days.

          91.      Together, the context and intensity of these effects are significant and must be

   properly studied through an EIS.

                C. The 2008 Regulation Schedule’s 2007 EIS Is Based on Outdated and
                   Inapplicable Information and the Corps’ Has New Data It Must
                   Consider and Analyze for Lake Okeechobee Operations

          92.      When studied in the 2007 EIS, all the analysis was premised on the schedule

   being only a temporary, interim schedule that would last three years while the Herbert Hoover

   Dike surrounding the Lake was being repaired.

          93.      In 2008, the effects of lowering the Lake by more than 1 foot from the previous

   permanent regulation schedule (known as Water Supply and Environment (“WSE”)) and the

   compromises made to project purposes like water supply and navigation were only studied as to

   the interim three year period.

          94.      As of the date of this filing, more than a decade after the 2008 Regulation

   Schedule became effective and seven years past its originally-stated lifespan, the 2008




                                                   20
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 29 of 34




   Regulation Schedule remains in effect (notwithstanding the Corps’ current actions at issue here).

   The Corps now says it plans to leave the 2008 Regulation Schedule in effect through 2022.

           95.    The study done in the 2007 EIS is now outdated and premised on facts as to the

   duration that are no longer true.    In 2015, the U.S. Fish and Wildlife Service reinitiated

   consultation on endangered and threatened species because it stated its biological opinion

   supporting the 2008 Regulation Schedule was based on old analysis, and changed circumstances

   warranted reinitiation.

           96.    None of the other effects of the action were updated based on the changed

   circumstances. The Corps has not studied the long-term effects of the lower 2008 Regulation

   Schedule on the quality of the human environment. For example, enormous amounts of in-Lake

   storage have been lost for an additional seven years on top of the short-term, three year studied

   duration. In the long term, the risk of drought has increased from these low Lake operations.

           97.    In the last 12 years, the Corps has gathered new data on the effects of Lake

   operations in the south Florida environment. For example, the Corps analyzes the environmental

   risks from climate change and the predicted more extreme weather events. See for example, ECB

   2016-25, Guidance for Incorporating Climate Change Impacts to Inland Hydrology in Civil

   Works          Studies,        Designs         and          Projects,        available          at:

   https://www.iwr.usace.army.mil/Portals/70/docs/Climate%20Change/ecb_2016_25.pdf.                The

   Corps’ own files indicate that more people than ever rely on the Lake for fresh drinking water

   and agricultural water supply, yet the Corps failed to analyze new information in making its

   decision to aggressively lower the Lake.

           98.    In the 12 years since the 2007 EIS was completed, the Corps has developed

   additional science as to risks from saltwater intrusion, climate change, more extreme drought and



                                                  21
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 30 of 34




   rainfall events predicted.   Saltwater intrusion and wildfires are a consequence of extreme

   droughts. The Corps, however, has wrongly failed to incorporate this science into its decision

   making. The Corps is currently engaged in a Section 216 Restudy of the C&SF Project to

   address climate change.

                                       CLAIM FOR RELIEF
                                 (The Corps’ Violations of NEPA and APA)

          99.       USSC reincorporates and re-alleges Paragraphs 1 through 98, as though fully set

   forth herein.

          100.     The Corps violated the APA and NEPA and its implementing regulations.

          101.     The Corps’ decisions (documented in the October MFR and February MFR) to

   use additional operational flexibility to drain Lake Okeechobee below the water level called for

   in the 2008 Regulation Schedule and the Corps’ current operations of the Lake constitute final

   agency action for which there is no other adequate remedy in a court. 5 U.S.C. § 704.

          102.     The Corps’ decision to operate Lake Okeechobee outside of the 2008 Regulation

   Schedule is a major federal action within the meaning of NEPA and the CEQ regulations.

          103.     The Corps’ decision to drastically lower Lake Okeechobee significantly affects

   the quality of the human environment by limiting the amount of water available to farmers, local

   governments and their residents, and businesses that rely on water from the Lake, which is nearly

   all of South Florida’s six million people. It further has immense effects that are controversial,

   uncertain and affect threatened and endangered species, and public health and safety.

          104.     As a result, the Corps was required to prepare an EIS (or supplemental EIS)

   pursuant to NEPA and the CEQ regulations to analyze the direct, indirect, and cumulative

   impacts of its action, and consider alternatives to the proposed action.




                                                    22
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 31 of 34




          105.    NEPA requires agencies to provide a supplemental EIS whenever “(i) the agency

   makes substantial changes in the proposed action that are relevant to environmental concerns; or

   (ii) there are significant new circumstances or information relevant to environmental concerns

   and bearing on the proposed action or its impacts.” 40 C.F.R. § 1502.9(c)(1). In determining

   whether a change is “significant,” an agency must consider both context and intensity, 40 C.F.R.

   § 1508.27.

          106.    The Corps has failed to adequately consider the direct, indirect, and cumulative

   social, environmental and economic impacts of its declared action to lower Lake Okeechobee

   further below the water level that was provided for in the 2008 Regulation Schedule.

   Furthermore, the Corps has failed to consider alternatives to its proposed action.

          107.    The Corps is implementing changes to the proposed action that have not been

   analyzed and circumstances have changed since the 2007 EIS, such that a new EIS is necessary.

          108.    The Corps’ decision to lower the Lake without conducting the required analysis

   under NEPA and its decision to not issue an EIS or a supplemental EIS are arbitrary, capricious,

   an abuse of discretion, and not otherwise in accordance with the law.

          109.    A present and actual controversy exists between USSC and Defendants with

   respect to the rights, status and relations of the parties, and the dispute gives rise to a bona fide,

   actual, present, and practical need for a declaration of rights.

          110.    USSC has suffered an invasion of a judicially cognizable interest, which is

   concrete and particularized and actual or imminent, not conjectural or hypothetical. And, the

   injuries will continue to occur unless this Court grants the requested relief.

          111.    USSC has suffered an injury in fact resulting from the arbitrary and capricious

   Corps’ decisions to lower Lake Okeechobee below normal operations in the 2008 Regulation



                                                     23
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 32 of 34




   Schedule. USSC has suffered an invasion of a judicially cognizable interest which is concrete

   and particularized and actual or imminent, not conjectural or hypothetical. Water from Lake

   Okeechobee is critically necessary to USSC for crop irrigation and for preventing wildfires and

   soil loss.

           112.   USSC faces an imminent decrease in the available water supply as a result of the

   low levels of Lake Okeechobee. USSC produces sugar cane and refined cane sugar and is one of

   Florida’s major producers of oranges and orange juice products. The Lake is an essential water

   supply source for USSC’s agricultural operations. The Corps’ actions directly and significantly

   affect the water supply available for USSC’s State permitted water use and to prevent

   environmental harm on USSC’s lands.

           113.   There is a causal connection between the injury and the conduct complained of.

   The injury is fairly traceable to the Corps’ operation of the control structures regulating the water

   level of Lake Okeechobee. The Corps’ action directly and significantly impacts the water that is

   physically available to water supply users and to prevent environmental harm.

           114.   This injury likely will be redressed by a favorable decision in this action.

           115.   The relief sought is not merely the giving of legal advice by the Court.

           116.   The Corps’ decision to wastefully drain Lake Okeechobee beyond the operations

   in the 2008 Regulation Schedule and its decision to not produce an EIS or supplemental EIS is

   arbitrary, capricious and an abuse of discretion and otherwise not in accordance with the law

   because the Corps failed to conduct the required statutory and regulatory analysis in violation of

   NEPA.

           117.   USSC has a clear right to relief, and a substantial likelihood of success on the

   merits, because the Corps has violated NEPA by failing to prepare an EIS or supplemental EIS



                                                    24
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 33 of 34




   for its actions to lower Lake Okeechobee further below the water levels called for in the 2008

   Regulation Schedule.

          118.      USSC further has a clear right to relief, and a substantial likelihood of success on

   the merits, because the Corps’ failure to prepare an EIS analyzing the environmental impacts of

   its decision to lower Lake Okeechobee further below the water levels called for in the 2008

   Regulation Schedule was arbitrary, capricious, an abuse of discretion, and otherwise not in

   accordance with law in violation of the APA.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the Court enter judgment for the

   Plaintiff and provide the following relief:

          a.        Declare that the Corps has violated NEPA by failing to prepare an EIS or

   supplemental EIS for its actions to lower Lake Okeechobee further below the water levels called

   for in the 2008 Regulation Schedule;

          b.        Declare that the Corps’ failure to prepare an EIS analyzing the environmental

   impacts of its decision to lower Lake Okeechobee further below the water levels called for in the

   2008 Regulation Schedule was arbitrary, capricious, an abuse of discretion, and otherwise not in

   accordance with law in violation of the APA;

          c.        Set aside the October MFR and February MFR as arbitrary, capricious, an abuse

   of discretion, and otherwise not in accordance with law in violation of the APA; and

          d.        Enjoin Defendants from implementing additional operational flexibility to lower

   Lake Okeechobee below the water levels established in the 2008 Regulation Schedule.

          e.        Award such other further relief as this Court deems just and proper under the

   circumstances.



                                                     25
Case 9:19-cv-81086-DMM Document 1 Entered on FLSD Docket 08/01/2019 Page 34 of 34




     Dated: August 1, 2019.              Respectfully submitted,

                                         /s/ Rick J. Burgess
                                         RICK J. BURGESS
                                         Florida Bar No. 347272
                                         GUNSTER, YOAKLEY & STEWART, P.A.
                                         Las Olas Centre
                                         450 East Las Olas Boulevard, Suite 1400
                                         Fort Lauderdale, FL 33301-4206
                                         rburgess@gunster.com
                                         Telephone: 954-468-1363
                                         Facsimile: 954-523-1722

                                         GREGORY M. MUNSON
                                         Florida Bar No.: 188344
                                         GUNSTER, YOAKLEY & STEWART, P.A.
                                         215 South Monroe Street, Suite 601
                                         Tallahassee, Florida 32301
                                         gmunson@gunster.com
                                         Telephone: (850) 521-1980
                                         Fax: (850) 576-0902


                                         Attorneys for United States Sugar Corporation




                                       26
